Case: 20-11194     Document: 00516012204         Page: 1     Date Filed: 09/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 13, 2021
                                  No. 20-11194
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin D. Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-2900
                           USDC No. 3:07-CR-125-1


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Kevin D. Moore, federal prisoner # 36285-177, seeks leave to proceed
   in forma pauperis (IFP) on appeal so that he may challenge the district
   court’s denial of his motion for reconsideration of sanctions and for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11194       Document: 00516012204            Page: 2      Date Filed: 09/13/2021




                                       No. 20-11194


   adjudication on the merits of his allegation that the Assistant United States
   Attorney (AUSA) lacked authority to act on behalf of the Government in
   obtaining the indictments against him. By moving in this court to proceed
   IFP, Moore challenges the district court’s certification that his appeal is not
   taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   We review the district court’s certification for abuse of discretion. Carson
   v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Our inquiry into Moore’s good
   faith “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citation omitted).
          The district court concluded that it had already ruled on the merits of
   Moore’s challenge to the AUSA’s authority and ordered that it would not
   consider such a claim until Moore had obtained authorization from the
   appellate court to file a successive 28 U.S.C. § 2255 motion raising the
   allegation. Contrary to Moore’s assertions, the district court’s ruling in his
   initial § 2255 proceeding that the claim was frivolous was a ruling on the
   merits. See, e.g., Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (noting,
   in the civil rights context, that a complaint is frivolous if it lacks a basis in fact
   or law). Additionally, because Moore is challenging an error that occurred
   prior to his sentencing – the issuance of the indictment – the claim properly
   arises under § 2255. See Padilla v. United States, 416 F.3d 424, 425-26 (5th
   Cir. 2005). Accordingly, the district court lacked jurisdiction to consider
   Moore’s challenge to this merits ruling absent authorization from the
   appellate court. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005); United
   States v. Hernandes, 708 F.3d 680, 681 (5th Cir. 2013); § 2255(h).
          With respect to the imposition of sanctions, the district court had
   previously ordered that, in light of Moore’s history of filing frivolous and
   duplicative pleadings, the Clerk’s Office would file further pleadings as
   “Notices to the Court.” After the Clerk’s Office enacted this provision,



                                             2
Case: 20-11194        Document: 00516012204        Page: 3    Date Filed: 09/13/2021




                                    No. 20-11194


   Moore sought reconsideration of the sanctions order, contending that it was
   inappropriate in light of his good faith efforts to obtain review of the merits
   of his claim relating to the AUSA’s authority and that the district court did
   not show that he had violated any statute or rule warranting the imposition
   of sanctions. A district court possesses an inherent power to control its
   docket, including placing limits on future filings. Qureshi v. United States,
   600 F.3d 523, 526 (5th Cir. 2010); Farguson v. MBank Houston, N.A., 808
   F.2d 358, 560 (5th Cir. 1986). Moore’s repeated refusal to accept the district
   court’s conclusion that he had received a ruling on the merits of his claim
   does not show that he was acting in good faith. See Baum v. Blue Moon
   Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008) (considering the history of
   litigation and the good faith of the party being sanctioned). Moreover,
   Moore’s pleadings were not refused by the district court, and the court still
   reviewed and addressed his pleadings as appropriate. See id. (considering the
   extent of the burden on the courts and the adequacy of alternative sanctions).
   Moore has not established that the district court abused its discretion in
   denying his request to reconsider the imposition of sanctions. See Qureshi,
   600 F.3d at 524.
          In light of the above, the district court did not abuse its discretion by
   denying IFP certification. See Carson, 689 F.2d at 586. Therefore, we
   DENY the motion to proceed IFP on appeal. Because the merits of Moore’s
   appeal are so intertwined with the certification decision as to constitute the
   same issue, we DISMISS the appeal as frivolous. See Baugh, 117 F.3d at 202
   & n.24.
          The instant appeal constitutes Moore’s fourth attempt to challenge
   the AUSA’s authorization. Moore has a history of raising this and other
   claims repeatedly in the district and appellate courts. Accordingly, he is
   CAUTIONED that future frivolous, repetitive, or abusive filings
   addressing any challenges to Moore’s criminal proceedings may result in



                                          3
Case: 20-11194      Document: 00516012204           Page: 4    Date Filed: 09/13/2021




                                     No. 20-11194


   sanctions, including monetary penalties or restrictions on his ability to file
   pleadings in this court or any court subject to this court’s jurisdiction.




                                          4